Citation Nr: 9903698	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-43 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 8, 
1995, for assignment of an evaluation of 100 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

James A. Frost  Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1969 
and from November 1984 to June 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDING OF FACT

It was factually ascertainable on December 7, 1994, that the 
veteran was severely disabled by PTSD symptomatology, which 
precluded substantially gainful employment.  


CONCLUSION OF LAW

An effective date of December 7, 1994, for assignment of an 
evaluation of 100 percent for PTSD is warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  The effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1998); See 
also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

Regulations also provide that, once a formal claim for 
compensation has been allowed, receipt of a report of the 
hospitalization of the veteran at a VA hospital will be 
accepted as the date of receipt of a claim for an increased 
disability rating.  38 C.F.R. § 3.157(b)(1) (1998).  

In the veteran's case, the RO received from the VA Medical 
Center-Lakeside, Chicago, Illinois, a report that the veteran 
had been hospitalized at that facility from January 8, 1995, 
to January 31, 1995, for treatment of service-connected PTSD.  
The RO treated the report of hospitalization as a claim for 
increased benefits, and, in a rating decision of March 1995, 
granted a temporary total (100 percent) evaluation under the 
provisions of 38 C.F.R. § 4.29 from January 8, 1995, to 
January 31, 1995, and continued the previously assigned 
50 percent evaluation for PTSD, effective February 1, 1995.  

On September 14, 1995, the veteran executed a power of 
attorney, by which he appointed an attorney as his 
representative.  On September 19, 1995, the RO received from 
the veteran's new representative a claim for an increased 
rating for PTSD.  The representative stated that the veteran 
was seeking a 100 percent schedular rating.  The Board finds 
that the date of claim for increase was thus September 19, 
1995.  

A rating decision in April 1996 (which is the rating action 
appealed to the Board) assigned a schedular evaluation of 
100 percent for PTSD, effective January 8, 1995, the date of 
hospital admission. 

By application of 38 C.F.R. § 3.400(o)(2), the increased 
rating of 100 percent for PTSD may be made effective no 
earlier than September 19, 1994, one year prior to the date 
of claim.  As the currently assigned effective date is 
January 8, 1995, the issue to be decided becomes whether the 
preponderance of the evidence shows that it was factually 
ascertainable at any time between September 19, 1994, and 
January 8, 1995, that an increase in disability to the 
100 percent level had occurred, by reason of PTSD 
symptomatology.  

In considering whether competent evidence shows that PTSD was 
100 percent disabling at some time between September 19, 
1994, and January 8, 1995, it is necessary to set forth the 
criteria for rating PTSD in VA's Schedule for Rating 
Disabilities.  

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  The United States Court of Veterans 
Appeals has held that, when the law or regulations applicable 
to a case changed during the pendency of an appeal, the 
version more favorable to the veteran shall be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the 
veteran's case, the Board finds that the criteria in 
effective prior to November 7, 1996, are more favorable to 
him.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 provided that a 50 percent evaluation was warranted 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people had been severely impaired and that the 
psychoneurotic symptoms had been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and that there had been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In addition, prior to November 7, 1996, applicable 
regulations provided that, when the only compensable 
service-connected disorder was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  (PTSD was the veteran's only compensable 
service-connected disability.)

In the veteran's case, the only evidence of record concerning 
his psychiatric status between September 19, 1994, and 
January 8, 1995, consist of VA treatment records.  

On December 7, 1994, the veteran was seen in the emergency 
department of a VA medical center.  He complained of being 
very depressed for two weeks, and suffering from anxiety 
attacks, insomnia, and suicidal ideation.  He had not been 
compliant with medication or outpatient treatment since his 
last hospital admission in July 1994.  Diagnoses included 
PTSD and recurrent depression.  The veteran's admission to 
the VA medical center for psychiatric treatment was approved 
by a physician, but no beds were available, and the veteran 
did not agree to go to another facility.  He was discharged 
to his home, to return as needed.  

Later in December 1994, the veteran returned to the VA 
emergency room, on December 19, 1994, with complaints of 
insomnia, flashbacks, and anxiety episodes for 2 to 3 months.  
He was referred to a mental health clinic, and he was 
disappointed that he was not admitted that day.  As noted 
above, the veteran was admitted to the VA Medical Center on 
January 8, 1995, on referral from a VA mental health clinic, 
and a 100 percent evaluation for PTSD was assigned by the RO 
as of that date.  

Upon careful consideration of the evidence, the Board finds 
that it was factually ascertainable on December 7, 1994, when 
the veteran presented himself at the VA emergency room, that 
PTSD symptoms were productive of severe impairment, as 
required for a 70 percent evaluation under schedular criteria 
then in effect, and such symptomatology precluded employment 
at that time.  The Board concludes that the effective date of 
assignment of a 100 percent rating for PTSD should be 
December 7, 1994.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(c), 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 3.400 (1998).  

The veteran's representative has argued that the date of 
claim for increase was the date of VA hospital admission on 
January 8, 1995.  However, the RO did accept the report of 
hospital admission on January 8, 1995, as a claim for 
increase and adjudicated the issue in the rating action of 
March 1995, which the veteran did not appeal to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).   He has also argued that the effective date should 
be one year prior to the receipt of the claim (January 8, 
1994).  The applicable regulation states that the effective 
date of an increase in disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1998); See also VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  The earliest date that it was 
factually ascertainable that an increase in disability had 
occurred was December 7, 1994; since the veteran filed his 
claim within a year of that date, he is entitled to the 
earlier effective date showing the increase in disability, 
rather than the date of receipt of the claim.  However, the 
regulation does not allow for an effective date of a year 
prior to the receipt of the claim.


ORDER

An effective date of December 7, 1994, is granted for 
assignment of an evaluation of 100 percent for post-traumatic 
stress disorder.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

